Exhibit 10.1
 
FINANCIAL REORGANIZATION AGREEMENT


THIS FINANCIAL REORGANIZATION AGREEMENT, made this 30th day of June, 2010 by and
among:


TAXMASTERS, INC., a Nevada corporation with its principal office located at 900
Town and Country Lane, Houston, Texas 77024 (hereinafter “COMPANY”)


AND


PATRICK R. COX, an adult individual, being the majority and controlling
shareholder of the COMPANY (hereinafter “COX”)


AND


OLDE MONMOUTH STOCK TRANSFER CO., INC., a stock transfer agent with principal
offices located at 200 Memorial Parkway, Atlantic Highlands, New Jersey 07716,
(hereinafter “Escrow Agent”)


WITNESSETH THAT:


WHEREAS, on August 4, 2009 the COMPANY (formerly “Crown Partners, Inc.”, which
had changed its name to “TaxMasters, Inc.”  in anticipation of the acquisition),
acquired TaxMasters, Inc. (“TaxMasters”), in a “B” Reorganization, pursuant to
which the COMPANY issued 301 Million shares of its Common Stock to COX as the
sole shareholder of TaxMasters, and agreed to issue up to 299 Million more
shares to COX based upon a certain “earn-out” formula for a period of five (5)
years from the date of the acquisition;


WHEREAS, in calculating the value of TaxMasters in the negotiations for the
acquisition, the parties assumed certain prior and anticipated “earnings per
share” based upon the then-available financial statements and data, which were
prepared on a “contractual sales basis” rather than an accrual basis, and such
contractual sales basis recorded revenues upon receipt of a signed contract from
a client requesting services;


WHEREAS, upon becoming the wholly-owned subsidiary of a publicly-traded and
reporting corporation subject to the requirements of GAAP (“Generally Accepted
Accounting Principles”) and the accounting requirements of the Securities and
Exchange Commission, the COMPANY was required to adopt a certain “revenue
recognition” methodology which, for purposes of financial analysis of the
COMPANY changed the basis for the valuation from that which was used prior
thereto;


WHEREAS, the parties desire to adjust the capital structure of the COMPANY so
that the valuation of the TaxMasters’ business is in line with the new
methodology, and accordingly the parties have negotiated, with the assistance
and advice of consultants, and have developed an adjustment to effect such a
financial reorganization;
 
WHEREAS, the original “B” Reorganization, pursuant to which COX received his 301
Million shares, qualified as a valid “B” Reorganization as of Closing of such
transaction, and the parties do not want to affect such status and, accordingly,
have reached separate understandings and agreements resulting in this Financial
Reorganization;
 

Page 1 of  9
 
 

--------------------------------------------------------------------------------

 
WHEREAS, the parties, having reached such understandings and agreements, desire
to have a written document evidencing and formalizing such reorganization and
the underlying understandings and agreements;


NOW THEREFORE, in reliance upon the Preambles and intending to be legally bound,
the parties have agreed, and do hereby agree as follows:


I
GENERAL PLAN OF FINANCIAL REORGANIZATION


1.  PLAN OF FINANCIAL REORGANIZATION.  (a)  The Financial Reorganization being
entered into by means of this agreement consists of two parts:
 
(i) an escrow, on an “claw-back or lose” arrangement, of 200 Million shares of
the Common Stock of the COMPANY currently owned by COX, with COX waiving the
right to vote such shares or to receive dividends and distributions on such
shares, during the term of this agreement, coupled with
 
(ii) the right of COX to “claw back” such shares from the escrow during the term
of this Agreement (to June 30, 2015), based upon the formula set forth in (b)
following, but the loss by COX of any shares not “clawed-back” within the term
of this Agreement (to June 30, 2015), with all shares not “clawed-back” being
transferred to the COMPANY for cancellation and return to the status of
“authorized but unissued” shares.


(b) The formula to be used for the determination of whether any of the escrowed
shares should be released to COX for each fiscal year during the term of this
Agreement as provided in Article III, Subparagraph 7(c), is as follows:
 
(i) the P&L Statement contained in the audited financial statements for the
immediately prior fiscal year shall be the base.
 
(ii) the revenue recognized for such fiscal year shall be replaced by a number
equaling the total of (A) the cash actually received for such fiscal year, net
of returns and refunds, and (B) the accounts receivable as of December 31 of
such fiscal year, less the internal allowance otherwise used for
non-collectibility.
 
(iii) The “net income” from the P&L Statement as thus adjusted shall be
determined; however, any included expense required to be recognized by the
COMPANY for such fiscal year attributable to SFAS 123(R)(Share-Based Payment)
shall be deleted.
 
(iv) Such recalculated  “net income” shall be multiplied by the greater of: (A)
twenty (20), or (B) the average Price/Earnings multiple (based on the closing
bid prices) for the fourteen (14) consecutive trading days after the day on
which the COMPANY’s Form 10-K is filed, using the earnings per share as stated
in such Form 10-K for the prior fiscal year.
 
(v) The resulting number shall be divided by Fifty Cents to determine the total
number of shares which should be owned by COX out of the original 301 Million
shares, from which, for (1) the fiscal year ended December 31, 2010, shall be
subtracted the 101 Million shares held by COX following implementation of this
Agreement and from which, for (2) the subsequent fiscal years, shall be
subtracted (A) the 101 Million shares plus (B) all shares released (clawed-back)
for prior fiscal years.  (Both: (A) the actual number of shares then held by
COX; and (B) contingent shares issued under the formula in the original “B”
Reorganization Agreement; shall be ignored.)  If the calculation is negative, no
shares shall be released; but under no circumstances shall COX be required to
turn back any of the 101 Million shares which he is retaining. If the
calculation would require the release of more shares than remain in escrow, the
remaining shares shall be released; but under no circumstances shall the COMPANY
be required to issue any additional shares to COX.
 
Page 2 of  9
 
 

--------------------------------------------------------------------------------

 
(c) Nothing contained in this Financial Reorganization Agreement or this Plan of
Financial Reorganization shall be deemed, or interpreted, to require the
continued employment of COX by the COMPANY, such employment being considered
irrelevant to the intent and purposes hereof, or to require the rendering of
services by COX to the COMPANY. Accordingly, the termination of such employment,
whether for cause or not for cause, shall have no effect on the formula or the
“claw-back”.

2.  LIMITATION ON SCOPE OF THIS FINANCIAL REORGANIZATION.  (a) Nothing contained
herein is intended to modify, adjust, amend or otherwise change or affect the
terms and conditions of the “B” Reorganization entered into on August 4,
2009.  Specifically, the provisions contained therein for the initial issuance
of the 301 Million shares and the provisions for the earn-out of the additional
shares shall remain in full force and effect, without change or modification and
shall be interpreted and applied without reference to this Financial
Reorganization Agreement, which is a separate and independent transaction not
related thereto.  COX shall not be deemed to be surrendering any rights, powers
or privileges contained in the original “B” Reorganization Agreement and
anything contained herein which might be interpreted to (a) cause a
modification, adjustment, amendment or change in the terms and conditions
thereof, or (b) to constitute such a surrender, shall be disregarded as not
being within the intent hereof.


(b) The “claw-back” hereunder and the  formula therefor is separate and apart
from the “earn-out” contained in the prior “B” Reorganization (contingent
shares) and the formula for the issuance of those contingent shares.  Neither
shall have any affect on the other, both of which shall continue in full force
and effect.  It is the intent of the parties that the “claw-back” and the
“earn-out” shall be operational simultaneously and concomitantly, each under its
own formula.  That is, COX may be simultaneously earning-out additional shares
under (i) the “B” Reorganization provisions and the formula therefor and
clawing-back escrowed shares under (ii) this Financial Reorganization Agreement.


3.  SEPARATE BUSINESS PURPOSES.  (a) Business Purpose of Original “B”
Reorganization.  The original “B” Reorganization was entered into for the
business purpose of making the TaxMasters’ entity a public company by making
such entity the wholly-owned subsidiary of an already-public corporation.  In
connection therewith, by the issuance of both a “Control Series” of preferred
stock and the 301 Million shares of Common Stock, COX was assured control of the
combined entities with an ongoing interest therein.
 

Page 3 of  9
 
 

--------------------------------------------------------------------------------

 
(b) Business Purpose of this Financial Reorganization.  This Financial
Reorganization is being entered into, on a fully cooperative basis between COX
and the COMPANY, upon the motion and recommendation of COX, for the business
purpose of bringing the valuation and market capitalization of the COMPANY,
based upon the underlying profitability thereof, into a proper range for (i) the
direct benefit of the existing and future shareholders other than COX and (ii)
the indirect benefit of the COMPANY and COX.  More specifically the intent is to
have the COMPANY’s the total issued and outstanding shares more reflective of
the underlying values, given the change in the revenue recognition methodology.


4.  CONTINUITY OF INTEREST UNDER “B” REORGANIZATION.  If, at Closing, COX had
received only the 101 Million shares being retained hereunder, the transaction
would have still qualified as a valid “B” Reorganization under Section
368(a)(1)(B). Notwithstanding the conditional “give-back” of the 200 Million
shares by COX, he continues to hold the “Control Series” of preferred stock and
thus remains the controlling shareholder, while he retains 101 Million shares of
the Common Stock and thus remains the majority common shareholder of the
COMPANY, both without reference to the contingent shares under the “B”
Reorganization or the “claw-back” shares under this agreement.


5.  NOMENCLATURE/TAX-FREE TRANSACTIONS.  The original “B” Reorganization was
structured as a tax-free exchange under Internal Revenue Code Section
368(a)(1)(B) and the use of the term “earn-out” therein and herein with respect
to the contingent shares, was not, and is not, intended to imply that COX is
“earning” those shares in the sense of receiving compensation.  Likewise, this
Agreement, in using the term “claw-back”, intends to imply that COX is
reclaiming property already his, not receiving the released shares as
compensation.


II
AGREEMENT TO PLAN OF FINANCIAL REORGANIZATION


6.  EFFECTUATION OF PLAN OF FINANCIAL REORGANIZATION.  For the purpose of
effecting the Plan of Financial Reorganization, the parties have agreed, and do
hereby agree, as follows:
 
(a) Upon execution hereof, COX shall transfer to the Escrow Agent, pursuant to
the terms and conditions of the Escrow Agreement constituting Part III of this
Plan of Financial Reorganization, free and clear of any claim of any continuing
interest therein except for the potential claw-back thereof, legal title to 200
Million shares of the Common Stock of the COMPANY owned by him and being part of
the 301 Million shares received by him in the original “B” Reorganization.
 
(b) COX hereby waives and releases any claim to any dividends or distributions
made with respect to such shares.  During the term of the Escrow Agreement, no
dividends or distributions shall be paid or made by the COMPANY with respect to
escrowed shares not yet clawed-back.
 
(c) COX hereby waives any right to vote such shares and such shares shall not be
counted for any purpose related to shareholding voting.
 
 
Page 4 of  9
 
 

--------------------------------------------------------------------------------

 
(d) The COMPANY acknowledges the deposit of the 200 Million shares and the
waiver of the rights (i) to receive dividends and distributions and (ii) vote
such escrowed shares.
 
(e) The COMPANY agrees to the “claw-back” provisions of this Financial
Reorganization Agreement and to the formula for such “claw-back”, which shall be
binding upon it as well as COX.  The COMPANY shall have no claim against the
shares while they are being held in escrow.
 
(f) COX and the COMPANY agree that any shares not “clawed-back” during the term
of the Escrow Agreement shall be returned to the COMPANY by the Escrow Agent;
that such returned shares shall be cancelled; and that such cancelled shares
shall be returned to the status of “authorized but unissued”.


III
ESCROW AGREEMENT


7.  (a)  On the terms and conditions of this Escrow Agreement, COX hereby
appoints Olde Monmouth Stock Transfer Co., Inc. as the Escrow Agent to receive
the Two Hundred Million (200,000,000) shares of his Common Stock in the COMPANY
as provided herein. On the terms and conditions of this Escrow Agreement, Olde
Monmouth Stock Transfer Co., Inc. accepts such appointment.
 
(b)  On the terms and conditions of this Escrow Agreement, the COMPANY hereby
appoints Olde Monmouth Stock Transfer Co., Inc. as the Escrow Agent hereunder.
On the terms and conditions of this Escrow Agreement, Olde Monmouth Stock
Transfer Co., Inc. accepts such appointment.
 
(c)  The term of this Escrow Agreement shall commence as of the date hereof and
shall continue until the earlier of (i) release of all escrowed shares to COX
because they are “clawed-back”, or (ii) June 30, 2015.  To the extent that any
shares remain in escrow after the calculations for the fiscal year ended
December 31, 2014, not having been “clawed-back” and released to COX, such
shares shall be transferred to the COMPANY which shall thereupon proceed to
cancel them and to have them returned to the status of “authorized but
unissued”shares.
 
(d)  Upon completion of the foregoing, this Escrow Agreement shall terminate and
Escrow Agent shall have no further duties or responsibilities.


8.  (a)  COX shall transmit to Escrow Agent his current share certificate,
#2010, representing 301 Million shares of the Common Stock of TaxMasters, Inc.
and Olde Monmouth, acting as the stock transfer agent for TaxMasters, Inc.,
shall transfer 200 Million shares into its own name, as Escrow Agent, and shall
promptly return a certificate to COX for the balance of his shares. (b)  (a)
Upon receipt by Escrow Agent of the 200 Million shares in its name, as Escrow
Agent, it shall hold such shares for “release or return” as provided herein.
 
Page 5 of  9
 
 

--------------------------------------------------------------------------------

 
9.  (a) The formula set forth in sub-paragraph 1(b) above, shall be used by the
Escrow Agent following the end of each calendar year, which is the fiscal year
of the COMPANY, to determine COX’s entitlement to the release of shares from the
Escrow.  Upon receipt by Escrow Agent, from the COMPANY’s auditors, of the
audited financial statements for the prior fiscal year, Escrow Agent shall make
the required calculation and determine the number of shares, if any, to be
released from the Escrow to COX.  Escrow Agent may, at the expense of the
COMPANY, utilize the assistance of such accountant as it may select  in making
such determination. (b) In the event that COX believes that he is entitled to
more shares than determined by the Escrow Agent, the accountant utilized by the
Escrow Agent, a representative of the COMPANY’s auditors, the Chairman of the
COMPANY’s audit committee, and either COX, personally, or his accountant
representative, shall meet, either in person or by telephone conference call, to
resolve the dispute.


10.  As compensation for the services of Escrow Agent hereunder, the COMPANY
shall pay the sum of One Thousand Dollars ($1,000) per year.  Furthermore, It is
understood that Olde Monmouth Stock Transfer Co., Inc. shall bill the COMPANY
separately for its services as the stock transfer agent, e.g., stock certificate
issuance fees, stock certificate transfer fees, DWAC fees, courier or other
delivery costs, etc. and that no such costs shall be billed to COX.

11. The Escrow Agent, or any successor Escrow Agent, may at any time resign by
giving notice in writing to COX and the COMPANY, and shall be discharged from
its duties under this Escrow Agreement on the first to occur of (a) the
appointment of a successor Escrow Agent as provided in this Paragraph 11, or (b)
the expiration of five (5) business days after the notice is given.  In the
event of any resignation, a successor Escrow Agent shall be appointed by COX.
Any successor Escrow Agent shall deliver to Escrow Agent and COX a written
instrument accepting appointment under this Escrow Agreement, and thereupon it
shall succeed to all the rights and duties of the Escrow Agent hereunder.


12. (a) The Escrow Agent shall be protected in acting on any written notice,
request, waiver, consent, certificate, receipt, authorization, power of
attorney, or other paper or document which the  Escrow Agent in good faith
believes to be genuine and what it purports to be.
 
(b) The Escrow Agent shall be protected in acting upon any financial data
received by it from a third party, which Escrow Agent in good faith accepts as
accurate, in determining whether the release price criterion has been achieved
in each instance.

13.  The standard of care shall be that of a reasonable man.  The Escrow Agent
shall not be liable for anything which it may do, or refrain from doing, in
connection herewith provided that it acts in good faith.


14.  The Escrow Agent may consult with its legal counsel in the event of any
dispute or question as to the construction of any of the provisions of this
Escrow Agreement or its duties hereunder, and it shall incur no liability and
shall be fully protected in acting in accordance with the opinion and
instructions of such counsel, the cost of which shall be paid by the COMPANY.


15.  In the event of any disagreement involving the terms of this Escrow
Agreement, resulting in adverse claims or demands being made in connection with
this Agreement, or in the event the Escrow Agent, in good faith, shall be in
doubt as to what action it should take hereunder, the Escrow Agent may, at its
option, interplead anything held by the Escrow Agent into a court of competent
jurisdiction, refuse to comply with any claims or demands on it, or refuse to
take any other action hereunder, so long as such disagreement continues or such
doubt exists, and in such event, the Escrow Agent shall not be or become liable
in any way or to any person for its failure or refusal to act.  The Escrow Agent
shall be entitled to continue so to refrain from acting until (a) the rights of
all interested parties shall have been fully and finally adjudicated by a court
of competent jurisdiction, or (b) all differences shall have been adjusted and
all doubt resolved by agreement among all of the interested parties, and the
Escrow Agent shall have been notified thereof in writing signed by all such
parties.  The rights of the Escrow Agent under this Paragraph are cumulative of
all other rights which it may have by law or otherwise.
 
 
Page 6 of  9


 
 

--------------------------------------------------------------------------------

 
16. Any and all notices permitted or required to be given under the terms of
this Escrow Agreement shall be in writing and may be served by certified mail,
postage prepaid, return receipt requested, and addressed to the person or entity
to be notified at the appropriate address specified in this Escrow Agreement, or
by delivering the same to such person or entity, personally or by facsimile,
addressed to the person or entity to be notified at said address.  Any notice
given in any authorized manner shall be effective only if and when actually
received.  Addresses may be changed by notice given in the manner provided in
this Paragraph.


17.  This Escrow Agreement shall be binding on, inure to the benefit of and be
enforceable by and against the Escrow Agent, the COMPANY and COX and/or their
respective heirs, beneficiaries, personal representatives, successors and
assigns.


18.  This Escrow Agreement is performable in whole or in part in the State of
New Jersey and shall be interpreted and construed in accordance with and shall
be governed by the laws of the State of New Jersey.  Any action brought under
this Article III shall be brought in the federal or state courts of New Jersey,
to which jurisdiction and venue all of the parties agree.


19.  This Escrow Agreement may be executed in multiple counterparts (including
by means of telecopied/facsimile signature pages), each of which shall be deemed
an original but all of which together shall constitute one and the same
instrument.


20. Any term or provision of this Agreement that is invalid or unenforceable in
any situation or in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situations or in
any other jurisdiction.


21. This Escrow Agreement, including this Paragraph 21, may be amended only by a
written instrument signed by the party to be charged.

22.   Escrow Agent, its officers, directors, employees and agents shall be
indemnified by COX and the COMPANY, jointly and severally, against any loss,
liability, expense (including reasonable attorney's fees and costs), claim,
award or damage which such person may incur or sustain by reason of the fact
that it/he/she performed functions under this Escrow Agreement; provided,
however, that the foregoing shall not relieve such person of liability for
willful misfeasance, gross negligence or reckless disregard of the duties
involved in the conduct of his office.
 
 

Page 7 of  9
 
 

--------------------------------------------------------------------------------

 
IV
MISCELLANEOUS


23. Any and all notices permitted or required to be given under the terms of
this Financial Reorganization Agreement shall be in writing and may be served by
certified mail, postage prepaid, return receipt requested, and addressed to the
person or entity to be notified at the appropriate address specified in this
Financial Reorganization Agreement, or by delivering the same to such person or
entity, personally or by facsimile, addressed to the person or entity to be
notified at said address.  Any notice given in any authorized manner shall be
effective only if and when actually received.  Addresses may be changed by
notice given in the manner provided in this Paragraph.


24.  This Financial Reorganization Agreement shall be binding on, inure to the
benefit of and be enforceable by and against the Escrow Agent, the COMPANY and
COX and/or their respective heirs, beneficiaries, personal representatives,
successors and assigns.


25.  This Financial Reorganization Agreement, other than Article III, is
performable in whole or in part in the State of Texas and shall be interpreted
and construed in accordance with and shall be governed by the laws of the State
of Texas.  Any action brought other than under Article III shall be brought in
the federal or state courts of Texas, to which jurisdiction and venue COX and
the COMPANY agree.


26.  This Financial Reorganization Agreement may be executed in multiple
counterparts (including by means of telecopied/facsimile signature pages), each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.


27. Any term or provision of this Agreement that is invalid or unenforceable in
any situation or in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situations or in
any other jurisdiction.


28. This Financial Reorganization Agreement, including this Paragraph 28, may be
amended only by a written instrument signed by the party to be charged.
 
 
IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Escrow Agreement on the day and year first written above.



 
PATRICK R . COX:
       
                        
/s/Patrick R. Cox 



 
Page 8 of  9
 
 

--------------------------------------------------------------------------------

 

 
OLDE MONMOUTH STOCK TRANSFER CO., INC.
     
By: /s/ John Christopher Troster
 
Title:
President                                                                           
     
TAXMASTERS, INC.
     
By: /s/Patrick R. Cox
 
Title: Chief Executive Officer




 
 
 
 
Page 9 of  9
 
 

--------------------------------------------------------------------------------

 